UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
MICHAEL FENWICK,                          )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                 Civil Action No. 07-2330 (PLF)
                                          )
UNITED STATES OF AMERICA, et al.          )
                                          )
            Defendants.                   )
__________________________________________)


                                             ORDER

               For the reasons given in the Opinion issued this same day, it is hereby

               ORDERED that [20] defendants’ motion to dismiss is GRANTED in part and

DENIED in part; it is

               FURTHER ORDERED that, to the extent the plaintiff attempts to state common

law tort claims against defendants Andrew Pudimott, Jeremy Fischer, and John Mickle, those

claims are DISMISSED; it is

               FURTHER ORDERED that on or before April 15, 2010, the plaintiff shall effect

proper service of process on defendants Andrew Pudimott, Jeremy Fischer, and John Mickle or

face dismissal of his claims against them under Rule 4 of the Federal Rules of Civil Procedure; it

is

               FURTHER ORDERED that [27] the plaintiff’s objection to and motion to strike

all juvenile court records submitted by defendants in support of their motion to dismiss and/or for

summary judgment is DENIED; it is
               FURTHER ORDERED that, on or before April 15, 2010, the parties shall submit

supplemental briefs addressing the questions identified in Part II.C. of the Opinion accompanying

this Order. Neither brief shall exceed fifteen pages in length; and it is

               FURTHER ORDERED that the defendants shall obtain and file copies of the

documents specified in Part II.C. of the accompanying Opinion on or before April 15, 2010.

               SO ORDERED.


                                               /s/_______________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge
DATE: March 8, 2010




                                                  2